DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-31, 33-38, & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whang  et al. (US 20120092926, hereinafter Whang) in view of Lee et al. (US 20150104916, hereinafter Lee).
Regarding claim 21, Whang discloses that a method of forming a memory device, the method comprising: 
forming a first material 30 (Fig. 3C);
forming a dielectric material 31A  over the first material 30 (Fig. 3C); 
forming a second material 32 over the dielectric material 31A (Fig. 3C, a first 32 from bottom); 
forming alternating levels of materials 32 & 31A over the second material 32; and 
forming an opening T2 through the alternating levels of materials 32 & 31A, the second material 32, and the dielectric material 31A, such that a portion of the first material 30 is exposed through the opening (Fig. 3B); and a recess is formed in the dielectric material by a portion of the second material, and the recess has a dimension corresponds to a thickness of the dielectric material (Fig. 3B-3C).
Whang fails to teach growing an epitaxial material and forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material.

However, Lee suggests that growing a epitaxial material 140 and forming a conductive channel region 160 after the epitaxial material 140 is formed, the conductive channel region  160 extending through the alternating levels of materials and contacting the epitaxial material 140 (Fig. 3E-3H).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Whang with growing a epitaxial material and forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material and forming a conductive channel region after the epitaxial material is formed, the conductive channel region extending through the alternating levels of materials and contacting the epitaxial material as taught by Lee in order to enhance crystalline to perform better semiconductor channel and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.		
Reclaim 22, Whang & Lee disclose that forming levels of memory cells in a portion of the alternating levels of materials (Whang, Fig. 3D).
Reclaim 23, Whang & Lee disclose that forming the levels of memory cells includes forming charge storage structures of the levels of memory cells before growing the epitaxial material on the first material (Fig. 3D, Whang).

Reclaim 25, Whang & Lee disclose that the dielectric material 31A has a dielectric constant greater than a dielectric constant of silicon dioxide (para. 0054, Fig. 3B, note: common insulating material can be nitride or oxide layer).
Reclaim 26, Whang & Lee disclose that the first material includes conductively-doped polysilicon (para. 0047, n-type silicon, Whang).
Reclaim 27, Whang & Lee disclose that the conductively-doped poly silicon includes n-type conductively-doped polysilicon (para. 0047, n-type silicon, Whang).
Reclaim 28, Whang & Lee disclose that the second material includes a semiconductor material (Fig. 3D, Whang).
Regarding claim 29, Whang & Lee disclose that a method of forming a memory device, the method comprising: 
forming a first material 30;
forming a dielectric material 31A over the first material 30; 
forming a second material 32 over the dielectric material 31A; 
forming alternating levels of materials 31A & 32 over the second material 32;
forming an opening through the alternating levels of materials T2, the second material, and the dielectric material (Fig. 3B), such that a portion of the first material is exposed through the opening, such that the recess is formed by a portion of the second material (Whang, Fig. 3B)

forming a recess  in the dielectric material Fig. 3B at a portion of the opening T2 (Fig. 3B), and the recess has a dimension corresponds to a thickness of the dielectric material 32 (Fig. 3C, Whang); and 
growing an epitaxial material 140 on the first material, such that the epitaxial material (Lee, Fig. 3E-3H & 4) fills at least a portion of the recess (Fig. 3C, Whang); and 
forming a conductive channel region 160 after the epitaxial material 140 is formed, the conductive channel region 160 extending through the alternating levels of materials and contacting the epitaxial material (Lee, Fig. 3E-3H & 4).
Reclaim 30, Whang & Lee disclose that the epitaxial material is formed to have a thickness less than a thickness of the dielectric material (Fig. 3D, Whang).
Reclaim 31, Whang & Lee disclose that the epitaxial material is formed to have a thickness greater than a thickness of the dielectric material (Fig. 3D, Whang in view of Lee).
Reclaim 33, Whang & Lee disclose that wherein the conductive channel region includes conductively-doped polysilicon material (Lee, Fig. 3E).
Reclaim 34, Whang & Kim2 disclose that each of the charge-storage structure includes poly silicon (Fig. 3D, Whang).
Reclaim 35, Whang & Lee disclose that each of the charge-storage structure includes silicon nitride (Whang, Fig. 3D).
Regarding claim 36, Whang & Lee disclose that a method of forming a memory device, the method comprising: 

forming a dielectric material 31A over the first material 30 (Fig. 3B, Whang); 
forming a second material 32 over the dielectric material 31A (Fig. 3B, Whang); 
forming alternating levels of materials 31A & 32 over the second material 32;
forming an opening T2 through the alternating levels of materials, the second material, and the dielectric material, such that a portion of the first material is exposed through the opening (Fig. 3B); 
forming first recesses I in a portion of the alternating levels of materials (Fig. 3B, Whang); 
forming a second recess in the dielectric material, such that the second recess is formed by a portion of the second material (Fig. 3C, Whang);
forming an additional dielectric material 33 on sidewalls of the first recesses and the second recess; and
growing an epitaxial material 140 on the first material, such that the epitaxial material 140 fills at least a portion of the second recess (Lee, Fig. 3E-3H)
forming a conductive channel region 160 after the epitaxial material 140 is formed, the conductive channel region 160 extending through the alternating levels of materials and contacting the epitaxial material (Lee, Fig. 3E-3H & 4).
Reclaim 37, Whang & Lee disclose that introducing dopants into the epitaxial material while the epitaxial material is formed (Lee, Fig. 3E).
Reclaim 38, Whang & Lee disclose that introducing dopants into the epitaxial material after the epitaxial material is formed (Lee Fig. 3E).
.
Claims 32 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whang  et al. (US 20120092926, hereinafter Whang) in view of Lee et al. (US 20150104916, hereinafter Lee) and Park et al. (US 2010/0120214).
Reclaims 32 & 39, Whang & Lee fail to teach that the dielectric material includes aluminum oxide or [Reclaim 39] the dielectric material includes hafnium oxide (Kim discloses any oxide insulating material).
However, Park suggests that the dielectric material can be aluminum oxide or hafnium oxide (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Whang & Lee with that the dielectric material can be aluminum oxide or hafnium oxide as taught by Park in order to enhance variation of dielectric materials  and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.